DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in an interview with Jessica Winchester on September 20, 2021.  The application has been amended as follows:
In claim 1, line 16, “and” has been deleted.
In the last line of claim 1, the second occurrence of “portion” has been replaced with -portion, and wherein the lumen of the handle portion includes a proximal opening and a distal opening, and wherein a distal end of the shaft of the cartridge portion is configured to be inserted into the proximal opening in order to align and position the vapor coil within the RF coil-.
Claims 24, 35, and 36 have been cancelled.
Claim 25 has been amended to depend from claim 1.
Claim 29 has been replaced with the following: ‘A vapor delivery device, comprising: a handle portion including: a lumen extending from a proximal opening at a proximal end of the handle portion to a distal opening at a distal end of the handle portion; and an RF coil disposed in the lumen and surrounding a central longitudinal axis of the lumen; and a cartridge portion adapted to be inserted into the proximal opening of the lumen of the handle portion, the cartridge portion including a shaft adapted for 
In the last line of claim 32, “position” has been replaced with -position, and electrical contact is maintained between an electrical component of the cartridge portion and the handle portion-.

Allowable Subject Matter
Claims 1-4, 9, 10, 12, 14-16, 18, 25-29, 32, 34, 37, and 38 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “a vapor delivery device, comprising: a handle portion having a lumen and an RF coil disposed in the lumen, the RF coil being connectable to a source of RF energy; and a cartridge portion adapted to be inserted into the lumen of the handle portion, the cartridge portion including: a shaft adapted for insertion into a patient's urethra, a vapor delivery needle disposed in the shaft, and 
The most pertinent prior art reference of record is U.S. 2014/0276713, which discloses a system comprising several of the claimed limitations.  However this reference fails to explicitly disclose the specifically-claimed “handle portion”, especially the relationship between its lumen opening and the shaft of the cartridge portion, along with the specifically-claimed “rotational connection”.  While U.S. 2014/0288543 is also deemed to be pertinent, this reference fails to cure these specific deficiencies.  No other prior art references were found that would overcome the deficiencies of these references.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794